           Case 1:18-mc-00534-VSB Document 16 Filed 01/04/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                           1/4/2019
NORTHSTAR AVIATION, L.L.C., et al.                        :
                                                          :
                                        Plaintiffs,       :
                                                          :       18-MC-534 (VSB)
                      -v-                                 :
                                                          :            ORDER
HILLARY HOLCOMBE,                                         :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        Before me is Plaintiffs’ motion to compel Defendant Hilary Holcombe to appear for a

deposition, and for attorneys’ fees and costs related to Defendant’s failure to appear for a

deposition. (Doc. 2.) On November 4, 2018, Plaintiffs properly served Defendant with a

subpoena to testify at a deposition on November 12, 2018 at 9:30 a.m. at 31 West 34th Street,

Suite 8030, New York, NY 10001. (See Doc. 4 Ex. 3; Doc. 14.) After Defendant failed to

appear, Plaintiffs properly served Defendant with another subpoena to testify at a deposition on

January 4, 2019 at 1:30 p.m. (Doc. 12.)

        Plaintiffs filed the motion to compel on November 19, 2018. (Doc. 2.) Defendant did

not respond to Plaintiffs’ motion. On December 10, 2018, I entered an order instructing

Defendant to appear for a hearing on January 4, 2019 at 11:00 a.m. to show cause why an order

to compel her to appear for a deposition should not be entered. (Doc. 9.) I instructed Defendant

to file any answering papers on or before December 28, 2018. (Id.) Defendant did not file

answering papers and did not appear for the hearing on January 4, 2019.

        For the reasons above, Plaintiffs’ motion is GRANTED in part. Specifically, Plaintiffs’
         Case 1:18-mc-00534-VSB Document 16 Filed 01/04/19 Page 2 of 3



motion to compel Defendant to appear for a deposition is GRANTED, and Plaintiffs’ motion for

attorneys’ fees and costs is held in abeyance. Accordingly, it is hereby:

       ORDERED that, if Defendant did not appear for the deposition scheduled to take place

today at 1:30 p.m., Defendant shall coordinate with Plaintiff to arrange for an alternative time to

sit for the deposition, which shall occur no later than January 11, 2019 at 1:30 p.m. Defendant is

advised that failure to appear for a deposition before January 11, 2019 may be grounds for an

order granting attorneys’ fees and costs incurred in relation to her failure to appear for the

scheduled depositions, including any motions filed to compel her appearance. Defendant is

further advised that failure to comply with this order may be grounds for additional sanctions.

       IT IS FURTHER ORDERED that, in light of the related Order on Motion to Compel in

the District of New Jersey, a copy of which is attached to this order, and which orders Defendant

to provide certain documents to Plaintiffs immediately, (see In Re Northstar Aviation, L.L.C., et

al., 2:18-cv-14602-CCC-SCM (D.N.J. Nov. 27, 2018)), Defendant shall produce all documents

that were the subject of that order on or before the date of her deposition.

       IT IS FURTHER ORDERED that Plaintiffs shall serve a copy of this order on Defendant,

and shall file proof of service no later than January 8, 2019.

       SO ORDERED.

Dated: January 4, 2019
       New York, New York                             ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge
Case 1:18-mc-00534-VSB Document 16 Filed 01/04/19 Page 3 of 3
